DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE was filed on 02/09/2022.  
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapela (US 2019/011118 A1, herein after Kapela) in view of Steben et al., (US 2021/0360110 A1, herein after Steben) in view of Zaks et al., (US 2018/0288614 A1, herein after Zaks).
Claims 1, 8 and 15,
Kapela discloses a system (Fig. 1a shows a system comprising UE 102 (interpreted as user device), EUTRAN 104 (interpreted as wireless station ), EPC 106 (interpreted as network device) and PDN 108 (interpreted Multi-access Edge Computing network)) comprising: a wireless station configured to receive, from a user device, a packet destined for a Multi- access Edge Computing (MEC) network, (Fig. 1a, ¶ [0033]  The user equipment 102 can connect to the EPC 106 and eventually, the PDN 108, via any eNodeB 204. at least one encapsulated IP packet (e.g., from a user equipment communicatively coupled to the eNodeB) contained in the GTP packet can be inspected and routed based on the determined encapsulated destination address of the IP packet, ¶ [0008] ); and a network device configured (Fig. 106 EPC) to: receive the packet from the wireless station via an S1U GTP tunnel (The data packets can be transmitted between the user equipment 401 and the content provider using a GTP (GPRS tunneling protocol (i.e., a communication protocol used by the LTE to deliver IP packets within the EPC), fig. 5 ¶ [0060], The S1 interface 206 can be split into two interfaces: one for the control plane (i.e., S1-MME interface) and the other for the user plane (i.e., S1-U interface), ¶[0037]); assign an uplink S1U General Packet Radio Service (GPRS) Tunneling Protocol (GTP) tunnel endpoint identifier (TEID) to the packet (A local base station (e.g., eNodeB) to SGW at the appliance 406 GTP TED session 610 can be established (as shown by “Southbound GTP TEID Local eNB<->SGW session” in FIG. 6a) ¶ [0062]. The appliance 406 can then perform a lookup of the source IP address associated with the packet in the user equipment NAT table, translate source address to original user equipment source IP address, and encapsulate it with known GTP TED and PGW destination, at 722. The NAT processing logic can use a single table, which can associate any, some, and/or all of the user equipment IP address(es) and/or associated S1u and S5/8 GTE TEIDs, ¶ [0074]); perform a first network address translation (NAT) function on the packet based on the uplink SlU GTP TEID assigned to the packet to form a translated packet (translate source address to original user equipment source IP address, and encapsulate it with known GTP TED and PGW destination, at 722. The NAT processing logic can use a single table, which can associate any, some, and/or all of the user equipment IP address(es) and/or associated S1u and S5/8 GTE TEIDs, ¶ [0074]); and transmit the translated packet to the MEC network (the GTP packet is forwarded to determined PGW of the mobile network provider via MNO facing port 802 (as shown in FIG. 8), at 724, ¶ [0074]. a PDN gateway (PGW) 312, ¶ [0039], ¶ [0119]); receive, from the user device, data traffic destined for a packet data network (PDN) (Fig. 1a, ¶ [0033]  The user equipment 102 can connect to the EPC 106 and eventually, the PDN 108, via any eNodeB 204. at least one encapsulated IP packet (e.g., from a user equipment communicatively coupled to the eNodeB) contained in the GTP packet. user traffic is transferred between the user equipment 102 and eNodeB 204, ¶ [0036]); receive the data traffic from the wireless station via the S1U GTP tunnel (The data packets can be transmitted between the user equipment 401 and the content provider using a GTP (GPRS tunneling protocol (i.e., a communication protocol used by the LTE to deliver IP packets within the EPC), fig. 5 ¶ [0060], The S1 interface 206 can be split into two interfaces: one for the control plane (i.e., S1-MME interface) and the other for the user plane (i.e., S1-U interface), ¶[0037]. user traffic is transferred between the user equipment 102 and eNodeB 204, ¶ [0036]); and forward the data traffic to a PDN gateway (PGW) that performs a second NAT function on the data traffic and transmits the translated traffic to the PDN (Fig. 1a, ¶ [0033]  The user equipment 102 can connect to the EPC 106 and eventually, the PDN 108, via any eNodeB 204. at least one encapsulated IP packet (e.g., from a user equipment communicatively coupled to the eNodeB) contained in the GTP packet. user traffic is transferred between the user equipment 102 and eNodeB 204, ¶ [0036]. [0041] The PGW 316 is the gateway between the EPC 106 (and the user equipment 102 and the EUTRAN 104) and PDN 108 (shown in FIG. 1a). The PGW 312 functions as a router for user traffic as well as performs functions on behalf of the user equipment. The NAT table can include a combination of storage and/or association of both GTP TED assignments for bearer paths towards an eNodeB and/or towards a PGW ¶ [0069]. the GTP packet is forwarded to determined PGW, ¶ [0074]).
Kapela does not explicitly disclose transmit via local breakout (LBO) to MEC network; wherein the PGW and the PDN are located at a service aggregation point (SAP).
(The edge network gateway (e.g., LBO-SGW) may route and forward the PDU session traffic between the user equipment device and a MEC data center or a local network, ¶ [0010]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kapela by using the features, as taught by Steben in order to efficiently reduce network congestion, ¶ [0001].
Zaks discloses wherein the PGW and the PDN are located at a service aggregation point (SAP) (EPC (interpreted as SAP) include PDN and PGW, ¶ [0115, 0052, 0053]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kapela and Steben by using the features, as taught by Zaks in order to robustly achieve power efficiency, ¶ [0282].

Claim 1 encompass limitations that are similar to limitations of claim 8.  Thus, it is rejected with the same rationale applied against claim 8 above.
Claim 15 encompass limitations that are similar to limitations of claim 8, except non-transitory CRM storing instructions executable by a processor.  Kapela discloses computer systems are also described that can include a processor and a memory coupled to the processor. The memory can include one or more programs that cause the processor to perform one or more of the operations, ¶ [0010].  Thus, it is rejected with the same rationale applied against claim 8 above.


	Kapela discloses the NAT function includes an S1U TEID NAT function (the messages can instruct the SGW software component to allocate and/or associate both a S5/8 and S1-U TEID pairing, and/or are available to trigger additional functions (e.g., this event can be used to trigger an insertion of a new NAT association with a given TEID/UE IP and TEID/UE IP)); 3) an offload-triggered NAT allocation, ¶ [0069]). 
Claim 2 encompass limitations that are similar to limitations of claim 9.  Thus, it is rejected with the same rationale applied against claim 9 above.
Claim 17 encompass limitations that are similar to limitations of claim 9.  Thus, it is rejected with the same rationale applied against claim 9 above.
Claim 3,
	Kapela discloses encapsulating the packet with a header including the S1U GTP TEID (the appliance 406 can encapsulate content IP packet with GTP header and associated TED value for UE destination address, at 907, ¶ [0086]).
Claims 10 and 16,
	Kapela discloses the network device includes a serving gateway (SGW) (Fig. 1c EPC comprises SGW 304).
Claim 16 encompass limitations that are similar to limitations of claim 10.  Thus, it is rejected with the same rationale applied against claim 10 above.

Claims 4 and 11,
([0046] The system 100, as shown in FIGS. 1a-1c, can be implemented as a centralized cloud radio access network (CRAN). SGW in fig. 1C can be located at CRAN).
	Kapela and Zaks do not disclose SGW corresponds to an edge location within the MEC network.
Steben discloses SGW corresponds to an edge location within the MEC network, (An edge network gateway (or other edge node), such as a serving gateway (SGW), may implement the LBO of the PDU sessions with the user equipment devices. The edge network gateway (e.g., LBO-SGW) may route and forward the PDU session traffic between the user equipment device and a MEC data center or a local network connected to the edge network, ¶ [0010]. [0017] Edge network 110-1 may include a local breakout (LBO) SGW (LBO-SGW) 165-1, and a Multi-Access Edge Computing (MEC) data center 170-1. Multi-Access Edge Computing (MEC) is one type of edge computing. MEC moves the processing, storing, and/or delivery of traffic and services from a centralized network to a data center(s) at the edge of the network, closer to the end user ¶ [0001]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kapela and Zaks by using the features, as taught by Steben in order to efficiently reduce network congestion, ¶ [0001].
Claim 4 encompass limitations that are similar to limitations of claim 11.  Thus, it is rejected with the same rationale applied against claim 11 above.

Claims 5, 12 and 18,
	Kapela discloses wherein the network device is further configured to: receive, from the MEC network, a second packet destined for the user device; wherein the network device is further configured to: perform a third NAT function on the packet based on a downlink S1U GTP TEID assigned to the packet; and transmit the second packet to the wireless station for transmitting to the user device (content provider in Fig. 5 item 422 provides data responsive to the request via path 504 to the UE. The data packets can be transmitted between the user equipment 401 and the content provider using a GTP (GPRS tunneling protocol (i.e., a communication protocol used by the LTE to deliver IP packets within the EPC)), where a unique tunnel endpoint identifier (TED) is assigned to each GTP control connection to the peers and a unique TED is assigned to each GTP user connection (bearer) to the peers. a create session request can be generated, which includes the S11 MME DL TED and the S5 SGW DL TED (where DL stands for downlink), both of which are generated and included by MNO EPC (MME and SGW components) 418. ¶ [0060] traffic from such offload sources can be received and/or returned to the appropriate user equipment (e.g., via later un-NAT'ing and/or GTP re-encapsulation), ¶ [0071]).  
Claim 5 encompass limitations that are similar to limitations of claim 12.  Thus, it is rejected with the same rationale applied against claim 12 above.
Claim 18 encompass limitations that are similar to limitations of claim 12.  Thus, it is rejected with the same rationale applied against claim 12 above.
	

	Kapela discloses wherein the downlink S1U GTP TEID is different from the uplink S1U GTP TEID (forwarding of packets can be performed in accordance with the following: [0077] GTP packets from MNO EPC (PGW/SGW) 418 can only be forwarded towards the eNodeBs 402 containing the user equipment session as signaled by the EPC's MME; [0078] IP packets from content host peering systems 408 can only be forwarded towards user equipments via GTP TEIDs as signaled by the EPC's MME, (GTP TEIDS going from MNO EPC to UE is interpreted as DL S1U GTP TEID) ¶ [0076]. GTP TED assignments for bearer paths towards an eNodeB and/or towards a PGW (interpreted as UL S1U GTP TEID) ¶ [0069], ¶ [0092]).  
Claim 6 encompass limitations that are similar to limitations of claim 13.  Thus, it is rejected with the same rationale applied against claim 13 above.
Claim 19 encompass limitations that are similar to limitations of claim 13.  Thus, it is rejected with the same rationale applied against claim 13 above.

Claims 7, 14 and 20,
	Kapela discloses wherein the uplink S1U GTP TEID is associated with the user device (where the messages can instruct the SGW software component to allocate and/or associate both a S5/8 and S1-U TEID pairing, and/or are available to trigger additional functions (e.g., this event can be used to trigger an insertion of a new NAT association with a given TEID/UE IP and TEID/UE IP)), ¶ [0069]).
Claim 7 encompass limitations that are similar to limitations of claim 14.  Thus, it is rejected with the same rationale applied against claim 14 above.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RYU et al., (US 2019/0116531 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473